Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190004417 A1 (U.S. Patent Application Document #2 of the Information Disclosure Statement dated 14 May 2020, hereby referred to as Oshemkov) in view of US 20190196322 A1 (Lin).
Regarding Claims 1 and 11-12, Oshemkov discloses critical dimension variation correction in EUV lithography. Oshemkov discloses a photomask comprising a reflective multilayer on a substrate and an absorption pattern on the reflective multilayer (paragraph 0023). Oshemkov further discloses that a critical dimension map is obtained from a pattern produced on a wafer (corresponding to a test pattern) using an EUV beam and the photomask (paragraph 0049-0050). A second beam is irradiated upon the reflective layer using the correction map (paragraph 0026). The reflective layer may be heated to anneal the exposed region (paragraph 0049). Lin teaches a lithography mask and method for manufacturing the same. Lin teaches that the method comprises forming a reflective layer on a mask substrate (paragraph 0019) comprising an image region and an edge region (regions 71, 72, and 73 in Fig. 4). An absorption pattern is formed on the reflective layer (paragraph 0020). The mask has a black border (paragraph 0034), which is formed by an electron beam (E-beam) exposure process (paragraph 0032). Oshemkov and Lin are analogous art because both references pertain to photomask manufacturing methods. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to include the critical dimension correction steps disclosed by Oshemkov in the method of manufacturing a photomask taught by Lin because the method taught by Lin provides a mask that reduces or eliminates the field-to-field interference problem (see Lin, paragraph 0013).
Regarding Claims 13-15, Oshemkov discloses that one or a plurality of regions of the multilayer are locally treated to compensate for a mapped critical dimension variation (paragraph 0023). The treatment beam is passed into these regions to provide the corrected critical dimension variation (paragraph 0026). Oshemkov further discloses that the treatment of the reflective multilayer (caused by exposure to the treatment beam) at the black border may lower the reflectance of the multilayer (paragraph 0107).
Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190004417 A1 (U.S. Patent Application Document #2 of the Information Disclosure Statement dated 14 May 2020, hereby referred to as Oshemkov) in view of US 20190196322 A1 (Lin) as applied to claim 1 above, and further in view of KR 20120119987 A (KR ‘987).
Regarding Claims 2-9, Oshemkov discloses that the treatment of the reflective multilayer at the black border may lower the reflectance of the multilayer (paragraph 0107). Oshemkov further discloses that the second light beam is irradiated to a top surface of the reflective layer and to a top surface of the absorption pattern (Fig. 2A and 2B). Oshemkov also discloses the presence of a backside coating layer on the photomask substrate (paragraph 0115). This backside layer may include chromium nitride, which can act as an absorption material (paragraph 0115). Furthermore, Oshemkov discloses that the treatment beam may traverse this coating layer (paragraph 0115, see also Fig. 7). However, neither Oshemkov nor Lin disclose that the two beams have different wavelengths. KR ‘987 teaches a method for producing a photomask. The photomask taught by KR ‘987 comprises a metal film that may include one or more metals and silicon (paragraph 0010 of the English translation). KR ‘987 further teaches that the metal film has a reflectance value that changes based on the exposure wavelength (paragraph 0020 of the English translation). In other words, the wavelengths of the beams can be selected such that the reflectance value of the reflective film is within a desired range. Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to choose the first and second beams to have a specific wavelength (such as 980 nm or 370-440 nm or 1190-1240 nm) because, as taught by KR ‘987, the reflectance value can differ depending on the wavelength of light exposed upon the reflective layer and one having ordinary skill in the art would arrive at the specific wavelengths recited in instant claims 5 and 9 through routine optimization to achieve a specific reflectance value. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 20190004417 A1 (U.S. Patent Application Document #2 of the Information Disclosure Statement dated 14 May 2020, hereby referred to as Oshemkov) in view of US 20190196322 A1 (Lin) as applied to claim 1 above, and further in view of US 20140363633 A1 (US ‘363).
Regarding Claim 10, Oshemkov and Lin are silent in regards to the thicknesses of the reflective layer, black border, and annealed region with respect to each other. US ‘363 teaches a method for reducing error of photomasks. US ‘363 teaches that a plurality of selection points selected from the black border region are irradiated so that the thickness at the selection points is reduced (thus making the black border less thick than the reflective layer) (paragraph 0098). Further, US ‘363 teaches that vertical regions of the photomask are annealed to increase the density of these regions (paragraph 0118). Fig. 8B of US ‘363 shows the relative thicknesses of these regions. Oshemkov, Lin, and US ‘363 are analogous art because each reference pertains to photomasks. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to have a reflective layer that is thicker than the black border and an annealed region with a thickness in between the thicknesses of the reflective layer and black border, as taught by US ‘363, for the photomask produced according to Oshemkov (modified to include the teachings of Lin) because these dimensions can affect where stress is generated in the mask (see US ‘363 paragraph 0122) and may affect locations where registration errors occur, thus allowing for the errors to be corrected (see US ‘363 paragraph 0122).
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190004417 A1 (U.S. Patent Application Document #2 of the Information Disclosure Statement dated 14 May 2020, hereby referred to as Oshemkov) in view of US 20190196322 A1 (Lin) and US 20150160550 A1 (Kim).
Regarding Claim 16-17, Oshemkov, when combined with the teachings of Lin (as described above in regards to instant Claim 1) discloses the steps of manufacturing a photomask. However, Oshemkov and Lin are silent in regards to a method for manufacturing a semiconductor device. Kim teaches a method for producing an integrated circuit device (corresponding to a semiconductor device) wherein a photomask is irradiated, thus forming a photoresist pattern on a semiconductor substrate (paragraph 0262). Kim further teaches that the photoresist pattern may be used as an etch mask to etch the feature layer to form a feature pattern (paragraph 0240). Kim also teaches that the photoresist film is exposed to EUV light reflected from a multilayer reflection film and is then developed (paragraph 0237-0238). Oshemkov, Lin, and Kim are analogous art because each reference pertains to photomask manufacturing methods. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to make a semiconductor device, as taught by Kim, using the photomask produced by the method disclosed by Oshemkov (modified to include the teachings of Lin) because photomasks are frequently used to make semiconductor devices (see Kim, paragraph 0003). Furthermore, the steps outlined for producing a semiconductor device are common steps performed to produce a semiconductor device.
Regarding Claims 18-19, Oshemkov discloses that the treatment of the reflective multilayer (caused by exposure to the treatment beam) at the black border may lower the reflectance of the multilayer (paragraph 0107). Additionally, Oshemkov discloses that the multilayer may include a plurality of bi-layers, the bi-layers including a layer of molybdenum and a layer of silicon (paragraph 0058).
Regarding Claim 20, Oshemkov is silent in regards to the composition of the absorption layer. Lin teaches an absorber layer that may be made of tantalum boron nitride or a metal nitride containing one of actinium, radium, tellurium, zinc, copper, or aluminum (Lin, paragraph 0030). It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use a metal nitride material for the absorber layer because this is a commonly chosen type of material for light absorption in semiconductor production methods.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737                                                                                                                                                                                                        
/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        05/20/2022